Citation Nr: 0627060	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to fee basis outpatient chelation therapy.  



REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 determination of the VA 
Medical Administrative Service (MAS) in Richmond, Virginia, 
which held that the veteran was not entitled to private fee-
basis chelation therapy.  

In an April 2003 decision, the Board dismissed the veteran's 
claim on the basis that it lacked jurisdiction to review a 
medical determination as to the appropriate mode of treatment 
for a particular disease.  

The veteran appealed this Board decision, and, in January 
2006, the United States Court of Appeals for Veterans Claims 
(Court) vacated this decision and remanded the matter back to 
the Board.  

The Board is cognizant that, at present, multiple additional 
issues remain pending on appeal.  These issues were addressed 
in four separate Board remands issued in March 2005.  

As indicated in an April 2006 deferred rating action, 
however, the actions requested by the Board in the March 2005 
remands have not been completed to date, and such development 
will be undertaken upon the return of this case to the RO.  

The Board will thus limit its action in the present 
determination to the matter described on the preceding page.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

In the January 2006 decision, the Court laid out a detailed 
rationale for its determination that the Board's April 2003 
decision would need to be vacated.  An initial review of this 
decision by the Board indicates that further RO action will 
be necessary prior to a final Board determination.  

First, the Court found that the Board had not determined 
whether the veteran had a current medical condition that 
might be in need of treatment.  

Although he did submit what appeared to be the results of a 
blood test for heavy metals, there was no evidence in the 
record translating the numerical results into a medical 
condition in need of treatment at the time of the Board's 
decision.  

As the veteran had conceded, the claims file did not contain 
a medical opinion explicitly concluding that he had the 
condition he was claiming (although he had since submitted a 
July 2005 doctor's statement in support of his claim).  

Consequently, it was not clear that the veteran had 
established the factual predicate of a medical condition that 
would necessitate a decision on whether treatment was 
necessary, and it would be necessary for the Board to make a 
finding of fact on this matter.  

Second, the Court indicated that the Board's decision, while 
containing a citation of 38 C.F.R. § 20.101(b) for the 
proposition that medical determinations are not reviewable, 
did not include a critical review of the nature of the denial 
in this case to support its conclusion that this provision 
was applicable.  

Notably, the Court found that the Board did not discuss 
whether this was a categorical or an individualized 
determination.  See 38 C.F.R. § 20.101(b) (the need for and 
appropriateness of specific types of medical care and 
treatment for an individual are not reviewable).  

The Court also determined that the Board did not discuss the 
relationship between the decision maker and the veteran.  Id.  
(Judgment treatment decisions with which an attending 
physician may be faced are not reviewable).  

Given the absence of such determinations, the Court found 
that it would be premature to address the jurisdictional 
issue raised by this case.  

Rather, on remand, it was found to be necessary for the Board 
to determine whether the veteran had proven that he had a 
medical condition that might be in need of treatment.  

If so, the Board would further need to address the claim for 
treatment based on clear findings as to the nature and 
authority of the decision being appealed, notably whether the 
denial was based upon an individualized determination or a 
categorical evaluation of the treatment requested.  

Given the parameters of the Court's remand, the Board finds 
that the veteran will need to be examined to determine 
whether he actually has the claimed disorder, and this 
examination will need to be conducted by a medical 
professional who has reviewed the claims file.  

The Board also finds that the specific questions posed by the 
Court, of a current medical condition and of the nature and 
authority of the decision being appealed, should be addressed 
by the RO so as to avoid any due process concerns.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, it is of particular concern to the Board that 
the veteran's MAS file is not presently associated with the 
claims file records that have been transferred to the Board 
for the purposes of this action.  

Accordingly, the RO must ensure that this MAS file is 
included with the claims file at the time of RO 
readjudication and further Board action.  

Accordingly, this matter is REMANDED for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should take appropriate steps 
to contact the MAS of the Richmond VA 
Medical Center in order to obtain the 
veteran's MAS folder and associate it 
with his claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
medical professional, to determine the 
nature and character of the veteran's 
claimed heavy metal exposure condition, 
for which he has sought private fee-basis 
chelation therapy.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Particular attention should be addressed 
to the blood testing results from October 
1996 and a July 2005 statement from Green 
B. Neal, M.D., which the veteran has 
described as constituting evidence of his 
claimed condition.  All tests and studies 
that the examiner deems necessary in this 
case should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to specifically 
state whether the veteran actually has a 
current medical condition attributable to 
his claimed heavy metal exposure.  If 
there is no evidence of a current 
condition, this should be specifically 
stated by the examiner.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to fee basis outpatient 
chelation therapy should be 
readjudicated.  This determination should 
address: (1) whether the veteran actually 
has a claimed heavy metal exposure 
condition, and (2) whether the initial 
denial was based upon an individualized 
determination or a categorical evaluation 
of the treatment requested.  

This readjudication should incorporate a 
review of the veteran's MAS file, as well 
as the core portions of his VA claims 
file.  
 
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

